Citation Nr: 1522038	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  11-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1963 to April 1988.  He died in November 2008.  The appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appellant was scheduled for a Board hearing in February 2015 but did not appear and has not contacted the VA to offer good cause for her failure to do so or to request the hearing be rescheduled.


FINDINGS OF FACT

1. The Veteran died in November 2008.

2. The cause of death listed on the Veteran's death certificate is urosepsis.

3. At the time of the Veteran's death he was service-connected for hearing loss and tinnitus, which did not affect a vital organ, accelerate the Veteran's death, or substantially contribute to his death.

4. Urosepsis was not incurred in or caused by service.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (2014); 38 C.F.R. §§ 3.5, 3.312 (2014).  

Generally, a veteran may be granted service connection for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312 (2014).

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c) (2014).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service, the regulations do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, will not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2014).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.10 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the time of the Veteran's death he was service-connected for hearing loss and tinnitus.

The Veteran's death certificate reflects that the immediate cause of his death was urosepsis.

The appellant has argued that the Veteran's urosepsis was caused by his diabetes mellitus, which was caused by his exposure to herbicide in service.  On his original service connection claim for diabetes, the Veteran claimed exposures to herbicide in Vietnam.  The appellant has also argued that the Veteran was exposed to herbicides while he was stationed in Thailand.

Diabetes mellitus is among the diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War that will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2014).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a) (West 2014); 38 C.F.R. § 3.307(d) (2014).  

VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").  Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  

The May 2010 bulletin identifies several Royal Thai Air Force bases in Thailand, including at Takhli, where the Veteran's service records indicate he was stationed.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The Veteran's personnel records indicate that the Veteran worked as an aerospace ground equipment technician while stationed at Takhli Royal Thai Air Force Base.  Performance reports indicate he repaired various pieces of equipment.  There is no indication that the job required him to serve near the air base perimeter or that he was otherwise involved in patrolling the perimeter.  The Board acknowledges that the brief submitted by the appellant's representative in April 2015 alleges that the Veteran told the appellant that his work area was on the perimeter of the base and he was exposed to herbicide spraying.  However, the Board notes that the Veteran himself made no statements to the VA before his death alleging exposure to herbicide in Thailand, to include working on the base perimeter.  The Board further finds that the Veteran's service records do not support that he worked on the perimeter of the base where herbicide was sprayed.  As such, the Board finds there is no credible evidence that the Veteran was exposed to herbicide while stationed in Thailand.

The Board also finds that the evidence does not support that the Veteran served within the land borders of Vietnam as a review of his service records does not show he was stationed in Vietnam and there is otherwise no evidence of record that he set foot in Vietnam.

Therefore, the Board finds that service connection for diabetes mellitus based on exposure to herbicides is not warranted.  The evidence further does not otherwise support direct service connection for diabetes mellitus.

There is further no evidence that the Veteran's urosepsis, which arose days before his death according to his death certificate, either was incurred in or otherwise caused by his service.

The Board also finds that the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was provided with adequate notice in a March 2010 letter.

Regarding VA's duty to assist, the United States Court of Appeals for the Federal Circuit has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.  In this case, VA has made reasonable efforts to obtain relevant records and evidence and has associated with the claims file the Veteran's service treatment and personnel records.  The appellant also submitted his death certificate.  The appellant has not identified any other relevant evidence that has not been obtained.

No medical opinion has been obtained with regard for the appellant's DIC claim; however, the Board finds that a VA examination is not necessary to decide the claim.  The appellant contended that the Veteran's diabetes mellitus should have been presumptively service-connected based on his exposure to herbicide and that the urosepsis that caused the Veteran's death was caused by his diabetes mellitus.  However, as the Board has found the evidence does not show exposure to herbicide during service, and thus presumptive service connection is not warranted for diabetes mellitus, there is no medical question to be answered.  Further, the evidence does not otherwise show some in-service injury, disease, or event to which a competent medical opinion could relate the Veteran's cause of death.  Therefore, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current DIC claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(d); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duties to notify and assist in the development of the claim.


ORDER

Service connection for cause of the Veteran's death is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


